Bussell, Chief Justice,
dissenting. In my opinion the judge *576erred in confining his instructions to voluntary manslaughter, and thereby excluding all reference to involuntary, and such error demands a new trial. In this statement I do not make any reference at all to the statement of the accused upon the trial, which he is permitted to make, and upon which the court is not required to charge, in the absence of an appropriate and timely written request, any further than to inform the jury that the defendant has the right to make such statement in his own behalf as he sees proper without being subject to cross-examination, and the jury may if they see fit believe his statement in preference to the sworn testimony. Code, § 38-415. The plaintiff in error makes no complaint that the jury was not properly instructed upon this point. The exception alleges that the court erred in restricting the instruction on the subject of manslaughter to voluntary manslaughter, and in failing to charge on the law of involuntary manslaughter in the commission of an unlawful act, and involuntary manslaughter in the commission of a lawful act without due caution and circumspection. The evidence for the State shows that the wound inflicted upon the deceased was caused by an ordinary pocket-knife which the defendant in the midst of a sudden quarrel with the deceased hastily drew from his pocket. In cases of stabbing it is declared in the Code, § 26-1701: “Any person who shall stab another, except in his own defense or other circumstances of justification, with a sword, dirk, or knife, or other instrument of the like kind, shall be punished as for a misdemeanor; provided, that if such stabbing shall produce death, the offender shall be guilty of murder or manslaughter, according to the facts and circumstances of the case; or if such stabbing shall not produce death, and the facts and circumstances show that it was the intention of the person stabbing to commit murder, the offender shall be guilty of an assault with intent to murder.” No witness swore that the knife was a- weapon the use of which might produce death. The knife was not produced on the trial. According to the testimony of one of the State’s witnesses, it was at one time in the possession of the officers of the law, having been taken from the possession of the deceased, who pulled the knife out of the cut in his head, except three quarters of an inch of the blade which was-taken from the head by a surgeon at the hospital to which the deceased was carried. Either the point of the knife or *577the remainder of the knife -which was taken from the wound by the deceased himself would have thrown some light upon the question whether the weapon was one the use of which in its consequences would naturally cause death. The previous authorities, so far as I am aware, have uniformly held that when there is no proof that the weapon used in causing the homicide was such that its use in the manner shown would imply malice and subject the accused to a conviction for murder, a charge on involuntary manslaughter should be given. See Ray v. State, 15 Ga. 223 (5, 6); Henry v. State, 33 Ga. 441, 449; Jordan v. State, 124 Ga. 780 (53 S. E. 331); Dorsey v. State, 126 Ga. 633 (55 S. E. 479); Farmer v. State, 112 Ga. 80 (37 S. E. 120); Joiner v. State, 129 Ga. 295 (58 S. E. 859); Kelly v. State, 145 Ga. 210, 213 (88 S. E. 822); Anderson v. State, 130 Ga. 364 (60 S. E. 863); Taylor v. State, 108 Ga. 384 (34 S. E. 2). For the above reason I can not agree with the opinion of the majority denying a new trial.